Citation Nr: 1644771	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Representative


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Board remanded the Veteran's claim to schedule a Travel Board Hearing. 

In August 2015, the Veteran appeared at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record. The claim has since returned to the Board for further consideration.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDING OF FACT

In July 2015 and August 2015, the Veteran and his representative informed the Board that the Veteran wished to withdraw his appeal for an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015). Pursuant to the Board's August 2014 remand, the Veteran's claim was remanded for further development. Specifically, the claim was remanded to the RO to schedule the Veteran for a Travel Board hearing.

A substantive appeal may be withdrawn on the record or in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204(b). In July 2015, the Veteran submitted a written statement requesting to withdraw his appeal pending before the Board. At his August 2015 Travel Board hearing, the Veteran's representative stated on the record that the Veteran wished to withdraw his appeal.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issue of an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling. As such, there remain no allegations of error of fact or law for appellate consideration with respect to this issue. Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit and it is dismissed.


ORDER

The appeal regarding the claim for an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


